Citation Nr: 1105986	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-30 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a knee disability.

2.  Entitlement to service connection for a foot disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches.


ATTORNEY FOR THE BOARD

J. Meawad


INTRODUCTION

The Veteran served on active duty from February 1976 to February 
1979.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied the above claims.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his April 2008 application for benefits, the Veteran reported 
that he was treated at the William Beaumont Army Medical Center 
(WBAMC).  Such treatment records are not contained in the claims 
file.  In a January 2009 response to the RO's request that he 
provide dates of treatment, the Veteran reported that he was 
treated at WBAMC from February 1976 to April 1967 and he was also 
treated at the hospital at Ford Ord, California, from June 1976 
to January 1979.  

In a June 2009 statement of the case, the RO stated that the 
dates of treatment indicated by the Veteran were during his 
service and would be included in his service treatment records.  
However, review of the Veteran's service treatment records 
reveals no such records and there is no indication of record that 
the RO attempted to obtain these additional service treatment 
records from the National Personnel Records Center (NPRC) or 
other official source.  In light of the Veteran's statements of 
inservice treatment, it appears that the record does not contain 
the Veteran's entire service treatment record.  On remand, the RO 
should attempt to locate all of the Veteran's service treatment 
records.

In addition, the Veteran should be afforded another VA 
examination for his claim for tinnitus.  An opinion provided in a 
December 2009 VA examination is inadequate.  The Veteran was 
diagnosed as having bilateral severe recurrent tinnitus.  The 
examiner stated that based on the lack of any information beyond 
case history and test results, she could not resolve the issue 
without resorting to mere speculation and, therefore, 
"determination of etiology must come from another (medical) 
provider."  Although the examiner stated that another opinion 
was needed, none was obtained.  Therefore, given the examiners 
statement, the Veteran should be afforded a VA examination to 
obtain a medical opinion to determine the nature and etiology of 
his tinnitus.  Such an opinion is necessary for a determination 
on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4) (2010); 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
Veteran's complete service treatment records 
from the National Personnel Records Center 
(NPRC) or any other pertinent source, 
including treatment records from William 
Beaumont Army Medical Center from February 
1976 to April 1967 and from the hospital at 
Ford Ord, California, from June 1976 to 
January 1979.  All efforts to obtain these 
records should be fully documented, and the 
NPRC and any other source contacted must 
provide a negative response if records are 
not available.

2.  Schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of the 
Veteran's tinnitus.  The claims file must 
be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report. 

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not (i.e., whether there is at 
least a 50 percent probability) that any 
current tinnitus had its onset during active 
military service or is related to in-service 
noise exposure.  

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached. 

3.  Readjudicate the Veteran's claims on 
appeal, with application of all appropriate 
laws and regulations and consideration of 
any additional information obtained.  If the 
decision with respect to the claims remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


